[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-10743         ELEVENTH CIRCUIT
                             Non-Argument Calendar    SEPTEMBER 10, 2010
                           ________________________        JOHN LEY
                                                            CLERK
                   D.C. Docket No. 2:09-cr-00015-LGW-JEG-1

UNITED STATES OF AMERICA,

                                                   lllllllllllllllllllll Plaintiff-Appellee,

                                       versus

DUPREE WOODARD,

                                                l lllllllllllll llllll Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                               (September 10, 2010)

Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Dupree Woodard appeals his 112-month sentence, imposed after pleading

guilty to possession of a firearm as a convicted felon, in violation of 18 U.S.C.
§ 922(g)(1). On appeal, Woodard argues that the district court improperly applied

a four-level increase under U.S.S.G. § 2K2.1(b)(6) for his possession of a firearm

in connection with another felony offense because the state charge for aggravated

assault that triggered the enhancement was dismissed.

      We review a district court’s application and interpretation of the guidelines

de novo, and its factual findings for clear error. United States v. Rhind, 289 F.3d

690, 693 (11th Cir. 2002). The district court’s determination that the defendant

used a firearm “in connection with” another felony offense is reviewed for clear

error. United States v. Whitfield, 50 F.3d 947, 949 & n.8 (11th Cir. 1995)

(involving the substantively identical U.S.S.G. § 2K2.1(b)(5) (1994)). “For a

factual finding to be clearly erroneous, this court, after reviewing all of the

evidence, must be left with a definite and firm conviction that a mistake has been

committed.” United States v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir.

2004) (internal quotations omitted).

      Under the Sentencing Guidelines, a four-level increase is applied if a felon

possesses a firearm “in connection with another felony offense.” U.S.S.G.

§ 2K2.1(b)(6). “In connection with” is defined by the guidelines to mean the

firearm “facilitated, or had the potential of facilitating, another felony offense.”

U.S.S.G. § 2K2.1, comment. (n.14(A)). “Another felony offense” is “any federal,

                                           2
state, or local offense . . . punishable by imprisonment for a term exceeding one

year, regardless of whether a criminal charge was brought, or a conviction

obtained.” Id., comment. (n.14(C)).

      In Georgia, an assault occurs when a person either “(1) [a]ttempts to commit

a violent injury to the person of another; or (2) [c]ommits an act which places

another in reasonable apprehension of immediately receiving a violent injury.”

O.C.G.A. § 16-5-20(a) (2010). Aggravated assault occurs when a person assaults

“[w]ith a deadly weapon or with any object, device, or instrument which, when

used offensively against a person, is likely to or actually does result in serious

bodily injury.” O.C.G.A. § 16-5-21(a)(2) (2010). The minimum penalty for this

felony offense is one year. Id. § 16-5-21(b).

      Upon review of the record and consideration of the parties’ briefs, we affirm

as the district court did not clearly err in finding that Woodard possessed a firearm

“in connection with” another felony offense. Because Woodard did not object to

the PSI’s narration of Woodard displaying a gun to Hill and yelling threatening

statements at another person, the district court did not clearly err in finding that

those facts constitute aggravated assault under Georgia law. Therefore, the district

court properly applied the § 2K2.1(b)(6) enhancement. Accordingly, we affirm the

sentence.

                                           3
AFFIRMED.




            4